Citation Nr: 1108525	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  10-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 2002, for the grant of service connection for hypertension.

2.  Entitlement to an initial compensable rating for service-connected hypertension.

3.  Entitlement to an effective date prior to May 26, 2010, for the grant of service connection for hepatitis C.

4.  Entitlement to an effective date prior to March 27, 2009, for the grant of service connection for right lower extremity edema.

5.  Entitlement to an effective date prior to March 27, 2009, for the grant of service connection for left lower extremity edema.

6.  Entitlement to special monthly compensation (SMC) at a higher rate.

7.  Entitlement to service connection for heart disease.

(The issue of the propriety of the Veteran's vocational rehabilitation and training under Chapter 31, Title 38, United States Code is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to April 1970.

Regarding the issues of entitlement to an effective date prior to January 14, 2002 for the grant of service connection for hypertension, and entitlement to an initial compensable rating for service-connected hypertension, these matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2009.  A statement of the case was issued in May 2010, and a substantive appeal was received in June 2010. 

With regard to the remaining issues, they were addressed by the RO in a July 2010 rating action and are discussed by the Board in the remand section of the following decision. 

The issues of entitlement to an effective date prior to May 26, 2010, for the grant of service connection for hepatitis C, entitlement to an effective date prior to March 27, 2009, for the grant of service connection for right and left lower extremities edema, entitlement to SMC at a higher rate, and entitlement to service connection for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension secondary to PTSD was received on January 14, 2002.

2.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to January 14, 2002, for the grant of hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for entitlement to disability evaluation in excess of 0 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104 and Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in April 2002 and September 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Since the issues in this case are downstream issues from that of service connection (for which appropriate VCAA letters were sent)  another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   


Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in November 2006, April 2008 and May 2010.  A May 1997 RO personal hearing addressing another claim shows that the Veteran reported receiving Social Security Administration (SSA) benefits.  The Veteran clarified that he was receiving supplemental social security income.  Thus, additional development is not necessary here.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Analysis

I.  Effective Date

The Veteran maintains that he is entitled to an effective date prior to January 14, 2002 for the grant of service connection for hypertension.  At a November 2006 VA examination, the Veteran reported that he thought he had hypertension for the first time probably in the timeframe of 1972 to 1973.  In a statement received in July 2009, the Veteran asserted that since service connection for his hypertension was based on a secondary basis to his service-connected PTSD, he believed he should have been service connected for hypertension the day he was service connected for PTSD.  In a statement written in October 2009, the Veteran noted that he complained about his heart as far back as 1971 and that this was the date when he first filed his claim.   

Except as otherwise provided, the effective date of an evaluation an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

A review of the claims filed by the Veteran shows that he originally filed a claim for a heart disability that was received in September 1971.  By rating decision in October 1971, the RO denied the claim.  The Veteran did not initiate appeal and that decision became final.  See 38 U.S.C.A. § 7105(c).  The Veteran filed another claim for "heart condition" that was received in June 1981 and perfected appeal.  The Board denied the Veteran's claim in February 1983, and the Veteran did not appeal the Board's decision.  The February 1983 Board decision became final.  38 U.S.C.A. § 7104.  When the Veteran filed a claim to reopen in October 1992, the RO denied the claim in September 1993 and the Veteran did not initiate appeal.  

Although a letter was received from the Veteran in November 1993, this letter did not express a desire for appellate review.  See 38 C.F.R. § 20.201.  It was therefore not a valid notice of disagreement.  Under the circumstances, the Board finds that the September 1993 decision became final.  See 38 U.S.C.A. § 7105(c).  Consequently, the letter received in November 1993 was considered a claim to reopen.  The RO again denied the claim in May 1994, and that decision became final as well.  Id.  The Veteran's claim to reopen was received on January 14, 2002.  As noted above, a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.    
  
Additionally, the various claims for service connection for heart disability that were received from 1971 to 1993 when reviewed in the context of the entire record did not reasonably raise a claim for service connection for hypertension.  See Coker v. Nicholson, 19 Vet. App. 439 (2006).  He specifically filed a claim that was received in September 1971 for "HEART CONDITION-AGGRAVATED IN SERVICE".  A preexisting heart disability was noted on the September 1969 entrance examination, but no hypertension was noted.  Blood pressure reading upon entrance was 100/80.  A May 2010 letter from the Eastern Colorado Health Care System shows that the Veteran reported being hypertensive in service.  However, review of the Veteran's claims file shows that he was not diagnosed with hypertension prior to service, in service or at the time of his original claim.  Thus, it does not appear to the Board that the Veteran was referring to hypertension when his claim was received in 1971.

When the Veteran filed another claim for "heart condition" that was received in June 1981, he referenced November 1969 and December 1969 service treatment records.  A November 1969 treatment record mentions pulmonary hypertension.  Later, it was noted that the Veteran was found "fit for duty as no cardiomegaly or pulmonary hypertension exists."  The Board acknowledges that a February 2007 private examination from Hughes Medical Consulting shows that the Veteran reported having a diagnosis of hypertension in the 1980's.  The diagnosis was hypertension, currently well controlled on medications with onset in the 1980's.  It appears to the Board that the date of onset was history provided by the Veteran since there was no evidence of hypertension at the time of the June 1981 claim.  The Board does not find that the date of onset provided by the Veteran credible.  Blood pressure readings taken by the VA on two different occasions in June 1981 were 110/70 and 110/60.

The Veteran again filed a claim pertaining to his heart that was received in November 1993.  This time, he specified that he had a heart murmur in April 1970, and a heart attack post service in October 1993.  The Board notes that post service treatment records at the time were devoid of any diagnosis of hypertension.  

The Board notes that when the Veteran's claim was received in January 14, 2002, it was then that the Veteran claimed heart disability secondary to PTSD.  Treatment records at the time the Veteran's current claim was received showed a diagnosis of hypertension.  A May 2010 letter from the VA shows that the Veteran reported receiving care at the Denver VA medical facility in 1996, and began antihypertensive medications in 1999.   

The Board acknowledges the Veteran's belief that he should have been service connected for hypertension the day he was service connected for PTSD.  In support of this claim, the Veteran submitted various letters from the chief of mental health service of the VA Eastern Colorado Health Care System.  In September 2007, the chief of mental health service stated that "while it could be argued that his hypertension could have a number of factors, it would be entirely plausible and expectable that this PTSD has had major impact on his hypertension."  However, the Veteran did not file a secondary service connection claim for heart disability prior to January 14, 2002.  The law is clear that the effective date for a grant of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Although the Veteran may have had hypertension prior to January 14, 2002, he did not file a claim for this disability secondary to PTSD until January 14, 2002. 
  
Overall, the RO has determined that January 14, 2002, is the correct effective date.  The Board is unable to find any legal basis under the effective date laws for assigning an earlier effective date.  The preponderance of the evidence is against the claim for an effective date earlier than January 14, 2002.

II.  Increased Ratings

The present appeal also involves the Veteran's claim that the severity of his service-connected hypertension warrants a higher disability rating.  The Veteran asserted in a May 2010 e-mail that they had been taking high blood pressure medication throughout the 1970's to the present and yet received a zero percent rating for hypertension.

The Board notes that disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101.

When the Veteran was afforded a VA examination in November 2006, it was noted that blood pressure was 150 mm cuff, right arm seated position is 138/78, 134/74, and 132/74.  One of the medications listed was hydrochlorothiazide, which the Veteran said was taken everyday.  

A February 2007 private examination from Hughes Medical Consulting shows that blood pressure reading was 140/88.

At the most recent VA examination in May 2010, it was noted that at the time of the examination, the Veteran's blood pressure reading was 150/83.  Blood pressure readings in a seated position were as follows: 118/72, 120/74, and 120/74. 
The VA examiner diagnosed hypertension, well controlled on drug therapy.

The Board notes that there are other numerous blood pressure readings of record from 2002 to 2010.  The highest blood pressure reading is noted in a February 2003 VA treatment record.  At the time, the Veteran's blood pressure reading was 162/98.  A March 2009 VA treatment record shows a blood pressure reading of 163/70.  

Overall, there was no evidence showing diastolic pressure predominantly 100 or more to warrant a compensable rating.  Further, while there is evidence that systolic pressure reached 162 and 163, there was no evidence that systolic pressure was predominantly 160 or more.  Additionally, while the Veteran took medication to control his hypertension, the evidence does not show a history of diastolic pressure predominantly 100 or more.

Staged ratings are not of application since the Veteran's hypertension is adequately contemplated by the noncompensable rating during the entire time period in question.  

The Veteran appears to argue that the RO rated his hypertension as higher than 0 percent before it was service-connected.  However, the matter under consideration is the proper rating to be assigned for the period since service connection was established.  In reviewing this issue, the Board is bound by the regulatory rating criteria discussed above.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.


Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for hypertension.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an effective date prior to January 14, 2002, for the grant of service connection for hypertension is not warranted.  Entitlement to an initial compensable rating for service-connected hypertension is not warranted.  The appeal is denied to this extent.


REMAND

The Board also notes that by rating decision in July 2010, the RO granted an increased rating of for hepatitis C, granted service connection for right and left lower extremities edema, granted SMC from May 26, 2010, and denied service connection for heart disease.  A notice of disagreement was received at the RO in August 2010.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to the aforementioned issues.  38 C.F.R. § 19.26 (2010).  The Board hereby advises the Veteran that if he wishes to complete an appeal on the hepatitis C, right and left lower extremities edema, SMC, and service connection for heart disease issues, he will need to file a timely substantive appeal.  Although the Board in the past has referred such matters to the RO for appropriate action, the United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the July 2010 rating decision for the issues of entitlement to an effective date prior to May 26, 2010 for the grant of service connection for hepatitis C, entitlement to an effective date prior to March 27, 2009 for the grant of service connection for right and left lower extremities edema, entitlement to SMC at a higher rate, and entitlement to service connection for heart disease.  The Veteran should be advised of the need to file a timely substantive appeal if he wishes to complete an appeal from that determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


